Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment filed September 27, 2022, claims 1, 9, 19, and 20 are amended, claims 4 and 5 are cancelled, and new claim 21 is presented.
The amendments to the claims overcome the claim objections and rejections under 35 U.S.C. 112(b). The objections and rejections have been withdrawn.
The amendments and arguments regarding the 35 U.S.C. 102 and 103 rejections over Wu have been fully considered and are persuasive. The rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-3, 6-19, and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed. 
Claim 1 recites “an exterior portion configured to be interchangeable with an interior portion and to nest within the interior portion” in lines 2-3. Claim 9 recites “an exterior portion configured to nest within an interior portion” in line 2. Claim 21 recites “the exterior portion is configured to nest within the interior portion” in lines 1-2. These limitations do not have support in the specification. The specification only describes the interior portion as nesting within the exterior portion, and further explains that this is accomplished by the different diameters of the interior and exterior walls (see e.g., specification at para. [0028]). Nothing in the specification or drawings indicates to one skilled in the relevant art that the inventor had possession of an exterior portion configured to nest within an interior portion at the time the application was filed.
Claims 2-3, 6-8, and 10-19 are also rejected through their dependence from a rejected parent claim (details above).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 and 6-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “substantially the same structure as the interior portion” in lines 4-5 and “substantially the same structure as the exterior portion” in line 16. It is unclear what is meant by this limitation. Is this referring to the shape? The size? Something else? The claim already recites that the exterior wall and interior wall each have a cylindrical geometry, and the specification does not provide any further guidance on what “substantially the same structure” could mean. 
Claim 1 recites the limitation “the interior portion configured to be interchangeable with an exterior portion” in lines 13-14. It is unclear what is meant by “interchangeable” here. The specification mentions interchangeable tops and caps (see para. [0042]), but does not mention interchangeability with respect to the interior portion and the exterior portion. To the extent this means that the exterior portion can nest within the interior portion, see the related written description rejection under 112(a) above.
Claim 1 recites the limitation “the first top configured…to close the exterior bottom end of the exterior portion when a second top is removed from the exterior bottom end of the exterior portion” in lines 26-29. It is unclear whether the “exterior bottom end” is the same as the “exterior bottom closed end” recited in line 9. To the extent these are referring to the same limitation, it is unclear how the first top could close the exterior bottom end when the exterior bottom end is already a closed end.
Claim 1 recites the limitation “and otherwise be interchangeable with the second top” in line 29. It is unclear what is meant by this limitation. The claim already recites the “first top configured to close the interior top end of the interior portion…or to close the exterior bottom end of the exterior portion,” so it is unclear whether the “otherwise be interchangeable” is providing some further limitation or not.
Claim 1 recites the limitation “a second top” in line 32. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether this is referring to the “second top” recited in line 28 or something else.
Claim 1 recites the limitation “a second top comprising a second opening to allow access to the interior space within the interior portion when interchanged with the first top” in lines 32-33. It is unclear what is meant by “when interchanged with the first top.” Does this mean that the second top allows access to the interior space when the second top is interfacing with the fifth thread (see lines 24-25)? Is the second top “interchanged with the first top” in the stored position (line 36) or in the containing position (line 38). Is this defining a different position from the recited stored and containing positions?
Claim 1 recites the limitations “and otherwise be interchangeable with a second cap” in line 43 and “and otherwise be interchangeable with the first cap” in line 46. It is unclear what is meant by this limitation. The claim already recites the “first cap configured to couple the first top…or to couple the second top,” and the “second cap configured to couple the second top…or to couple the first top” so it is unclear whether the “otherwise be interchangeable” is providing some further limitation or not.
Claim 6 recites “the interior wall of the interior portion has a diameter less than a diameter of the exterior wall of the exterior portion.” It is unclear how the interior wall could have a smaller diameter as claimed when the exterior portion is “configured to be interchangeable with an interior portion and to nest within the interior portion” as recited in claim 1.
Claim 9 recites the limitations “substantially the same structure as the interior portion” in lines 3-4 and “substantially the same structure as the exterior portion” in line 11. It is unclear what is meant by this limitation. Is this referring to the shape? The size? Something else? The claim already recites that the exterior wall and interior wall each have a cylindrical geometry, and the specification does not provide any further guidance on what “substantially the same structure” could mean.
Claim 20 recites the limitation “the first opening” in line 23. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “a first opening.”
Claim 20 recites the limitation “whether one is nested within the other or one is not” in lines 25 and 29. It is unclear what is meant by this limitation. Is this referring to nesting the interior and exterior portions? Or the first cap and the first top? For purposes of examination, this limitation will be interpreted as “whether the interior portion is nested within the exterior portion or the interior portion is disassembled from the exterior portion.”
Claim 21 recites the limitation “a first top” in line 2. There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, this limitation will be interpreted as “the first top.”
Claims 2-3, 6-8, 10-19, and 21 are also rejected through their dependence from a rejected parent claim (details above).
Allowable Subject Matter
Claims 1-3 and 6-21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the closest art of record, CN 203524367 to Wu et al. discloses a system comprising an exterior portion and an interior portion configured to thread to the exterior portion, a first top configured to close the interior top end of the interior portion, and a second top configured to engage with a thread on the outside of the exterior bottom end of the exterior portion in a stored position and engage ta thread on the outside of the exterior top end of the exterior portion in a containing position. However, Wu does not disclose the first and second tops each having an opening to allow access to the interior space, the second top is interchangeable with the first top, and a first cap interchangeable with a second cap as claimed. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to have such an arrangement.
Regarding claim 9, Wu discloses a system comprising an exterior portion and an interior portion configured to nest within the exterior portion, a first top configured to close the interior top end of the interior portion and having a first opening, and a second top configured to engage with the exterior bottom end of the exterior portion in a stored position and the exterior top end of the exterior portion in a containing position. However, Wu does not disclose the second top is identical to and interchangeable with the first top as claimed. U.S. Pub. 2020/0047948 to Zitron et al. teaches a system having a second top that is identical to and interchangeable with the first top. However, the system of Zitron does not disclose an interior portion configured to nest within an exterior portion and the first top configured to allow for disassembly of the interior portion from the exterior portion as claimed. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu or Zitron to have the claimed arrangement.
Regarding claim 20, Wu discloses a method of forming an exterior portion, forming an interior portion to nest within the exterior portion and allow for disassembly from the exterior portion, forming a first top to close the interior top end of the interior portion and forming a second top configured to engage with the exterior bottom end of the exterior portion in a stored position and engage with the exterior top end of the exterior portion in a containing position. However, Wu does not disclose forming a first cap coupled to the first top and forming a second cap coupled to the second top, the second cap being identical to and interchangeable with the first cap as claimed. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to have such an arrangement.
Claims 2, 3, 6-8, 10-19, and 21 would be allowable based on their dependency from claims 1, 9, and 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA E. PARKER/Examiner, Art Unit 3733              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733